Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 12, 2016

The Court of Appeals hereby passes the following order:

A16D0302. MIRA BROWN et al. v. RAC ACCEPTANCE.

      On February 23, 2016, the trial court entered an order confirming the
arbitration award and a final judgment in favor of the defendant in this action for
malicious prosecution. Mira Brown filed a timely application for discretionary appeal
from the judgment. However, no provision of OCGA § 5-6-35 (a) requires the filing
of a discretionary application from such an order. Therefore, the order is subject to
direct appeal. See, e. g., Green Tree Servicing v. Jones, 333 Ga. App. 184) (775 SE2d
714) (2015).
      Ordinarily, we will grant an otherwise timely discretionary application if the
lower court’s order is subject to direct appeal. See OCGA § 5-6- 35 (j). Accordingly,
this application is hereby GRANTED. Brown shall have ten days from the date of
this order to file a notice of appeal with the trial court. If, however, she has already
filed a notice of appeal from the order at issue, she need not file a second notice. The
clerk of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                                                             04/12/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.